

114 S271 IS: Retired Pay Restoration Act of 2015
U.S. Senate
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 271IN THE SENATE OF THE UNITED STATESJanuary 27, 2015Mr. Reid (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to permit certain retired members of the uniformed services
			 who have a service-connected disability to receive both disability
			 compensation from the Department of Veterans Affairs for their disability
			 and either retired pay by reason of their years of military service or
			 Combat-Related Special Compensation, and for other purposes.1.Short
 titleThis Act may be cited as the Retired Pay Restoration Act of 2015.2.Eligibility for
			 payment of both retired pay and veterans’ disability compensation for
			 certain
			 military retirees with compensable service-connected disabilities(a)Extension of
			 concurrent receipt authority to retirees with service-Connected
			 disabilities
			 rated less than 50 percent(1)Repeal of 50
 percent requirementSection 1414 of title 10, United States Code, is amended by striking paragraph (2) of subsection (a).(2)ComputationParagraph (1) of subsection (c) of such section is amended by adding at the end the following new subparagraph:(G)For a month for which the retiree receives veterans’ disability compensation for a disability rated as 40 percent or less or has a service-connected disability rated as zero percent, $0..(b)Clerical
 amendments(1)The heading of section 1414 of such title is amended to read as follows:1414.Members
				eligible for retired pay who are also eligible for veterans’
			 disability
				compensation: concurrent payment of retired pay and disability
 compensation.(2)The item relating to such section in the table of sections at the beginning of chapter 71 of such title is amended to read as follows:1414. Members eligible for retired pay who
				are also eligible for veterans’ disability compensation: concurrent
			 payment of
				retired pay and disability
				compensation..(c)Effective
 dateThe amendments made by this section shall take effect on January 1, 2016, and shall apply to payments for months beginning on or after that date.3.Coordination of
			 service eligibility for combat-related special compensation and concurrent
			 receipt(a)Amendments To
			 standardize similar provisions(1)Qualified
 retireesSubsection (a) of section 1414 of title 10, United States Code, as amended by section 2(a), is amended—(A)by striking a member or and all that follows through retiree’) and inserting a qualified retiree; and(B)by adding at the end the following new paragraph:(2)Qualified
 retireesFor purposes of this section, a qualified retiree, with respect to any month, is a member or former member of the uniformed services who—(A)is entitled to retired pay (other than by reason of section 12731b of this title); and(B)is also entitled for that month to veterans’ disability compensation..(2)Disability
 retireesParagraph (2) of subsection (b) of section 1414 of such title is amended to read as follows:(2)Special rule
 for retirees with fewer than 20 years of serviceThe retired pay of a qualified retiree who is retired under chapter 61 of this title with fewer than 20 years of creditable service is subject to reduction by the lesser of—(A)the amount of the reduction under sections 5304 and 5305 of title 38; or(B)the amount (if any) by which the amount of the member’s retired pay under such chapter exceeds the amount equal to 2½ percent of the member’s years of creditable service multiplied by the member’s retired pay base under section 1406(b)(1) or 1407 of this title, whichever is applicable to the member..(b)Effective
 dateThe amendments made by this section shall take effect on January 1, 2016, and shall apply to payments for months beginning on or after that date.